                 Case 2:20-cv-00793-MAT Document 8 Filed 06/26/20 Page 1 of 2




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    REIMER HAGEN,

 8                                  Plaintiff,             CASE NO. C20-0793-MAT

 9           v.
                                                           ORDER DIRECTING SERVICE
10    ANDERW M. SAUL,
      Commissioner of Social Security,
11
                                    Defendant.
12

13          Plaintiff filed a complaint in this Social Security appeal on May 26, 2020, and has been

14   granted leave to proceed in forma pauperis. Since plaintiff has appeared in this matter pro se, the

15   Court will arrange for service of the summons and complaint upon defendant.

16          1.      Electronic Service by Clerk.

17                  The Clerk shall issue summonses in this matter to the below-listed parties and

18   send copies of the summonses and complaint, and a copy of this Order, by email to

19   USAWAW.SSAClerk@usdoj.gov, in accordance with the Pilot Program for Electronic Service

20   set forth in General Order 04-15:

21                  (a)    Andrew M. Saul, Commissioner of Social Security
                           Social Security Administration
22                         Office of the Regional Chief Counsel
                           701 Fifth AVE, STE 2900, M/S 901
23                         Seattle WA 98104-7075

     ORDER DIRECTING SERVICE
     PAGE - 1
                 Case 2:20-cv-00793-MAT Document 8 Filed 06/26/20 Page 2 of 2




 1                  (b)     Office of the Attorney General
                            United States Department of Justice
 2                          Constitution AVE and 10th ST NW
                            Washington, D.C. 20530
 3
                    (c)     Civil Process Clerk
 4                          United States Attorney
                            700 Stewart Street, Suite 5220
 5                          Seattle, WA 98101-1271

 6          2.      Plaintiff’s Identifying Information

 7          As set forth in General Order 05-15, Plaintiff is responsible for providing the

 8   Commissioner with Plaintiff’s full name and social security number. This information is necessary

 9   for the Commissioner to obtain and produce the certified administrative record. Plaintiff shall

10   provide this information to the Commissioner no later than July 27, 2020, either by email to

11   USAWAW.SSAClerk@usdoj.gov or delivery, by hand or mail, to “SSA Clerk Civil Division” at

12   700 Stewart Street, Suite 5220, Seattle, WA 98101.

13          3.      Response Required.

14          Within sixty (60) days after service, defendant shall file and serve a notice of appearance

15   and an answer or a motion directed to the complaint, as permitted under Rule 12 of the Federal

16   Rules of Civil Procedure.       If filing an answer, defendant shall also file the appropriate

17   administrative record at the time the answer is filed.

18          DATED this 26th day of June, 2020.

19

20
                                                              A
                                                              Mary Alice Theiler
                                                              United States Magistrate Judge
21

22

23

     ORDER DIRECTING SERVICE
     PAGE - 2
